t c memo united_states tax_court dwight d spann petitioner v commissioner of internal revenue respondent docket no filed date dwight d spann pro_se herbert w linder for respondent memorandum findings_of_fact and opinion powell special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively after a concession the sole issue is whether petitioner is liable for self-employment_tax for the years in issue petitioner resided in enon valley pennsylvania at the time the petition was filed findings_of_fact the facts are not disputed and may be summarized as follows petitioner is a carpenter during the taxable years and petitioner's sole source_of_income was income earned from self-employment in the amounts of dollar_figure and dollar_figure respectively petitioner did not pay any self-employment_tax for the years in issue in the notice_of_deficiency respondent determined that petitioner is liable for self-employment_tax for the taxable years and in the amounts of dollar_figure and dollar_figure respectively petitioner contends that the self- employment_tax does not or at least should not apply to individuals at his modest income level opinion sec_1401 imposes social_security and medicare taxes self-employment_tax on income derived by an individual from a respondent concedes that petitioner is entitled to earned_income credits pursuant to sec_32 for the taxable years and in the amounts of dollar_figure and dollar_figure respectively trade_or_business self-employment_income in excess of dollar_figure to pay for old-age survivors and disability insurance and hospital insurance sec_1401 and sec_1402 and c culp v commissioner tcmemo_1984_78 since petitioner's self-employment_income for each of the years in issue exceeds dollar_figure petitioner is liable for self-employment_tax in the amounts determined in the notice_of_deficiency as to the fairness of such a taxing regime petitioner's avenue of redress lies with congress for we must apply the law as written metzger trust v commissioner 76_tc_42 affd 693_f2d_459 5th cir to reflect respondent's concession decision will be entered under rule
